Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 EXAMINER’S AMENDMENT
A conversation with Thomas Lee on 07/12/2022 to discuss the claimed invention, the withdrawn claims, and examiner’s amendments based on the claim set, filed on 06/27/2022.  Applicant authorized and approved the examiner’s amendments to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 16, the last paragraph has been amended to read:
-- wherein the first recognition function includes a comparison of a direction of the mechanical vector quantity with a first two-dimensional angular range and the second recognition function includes a comparison of the direction of the mechanical vector quantity with a second two-dimensional angular range different from the first angular range, and
an output shaft to which the tool is attached, wherein the mechanical vector quantity lies in a plane perpendicular to an axial direction of the output shaft.—
Claim 17 has been amended to read:
-- The power tool according to claim 16, wherein the first and second recognition functions differ in their sensitivity.—
Claim 26 has been amended to read:
-- The power tool according to claim 16, wherein the control device is adapted to perform a calibration of at least one of the first and second recognition functions.—
Claim 30, the last paragraph has been amended to read:
-- wherein the first recognition function includes a comparison of a direction of the mechanical vector quantity with a first two-dimensional angular range and the second recognition function includes a comparison of the direction of the mechanical vector quantity with a second two-dimensional angular range different from the first angular range, and
an output shaft to which the tool is attached, wherein the mechanical vector quantity lies in a plane perpendicular to an axial direction of the output shaft.—
Claim 31, line 1
“…claim 20..” amended to --…claim 16…--
Claim 38, line 1
“…an output shaft..” amended to --…the output shaft…--
Claim 39 has been cancelled.
Claim 41, the last paragraph has been amended to read:
-- wherein the first recognition function includes a comparison of an angular velocity of the mechanical vector quantity with a first velocity threshold and the second recognition function includes a comparison of an angular velocity of the mechanical vector quantity with a second velocity threshold different from the first velocity threshold, and
an output shaft to which the tool is attached, wherein the mechanical vector quantity lies in a plane perpendicular to an axial direction of the output shaft.--
Claim 42, the last paragraph has been amended to read:
-- wherein the first recognition function includes a comparison of an angle of change, by which the mechanical vector quantity has changed, with a first angular threshold and the second recognition function includes a comparison of the angle of change with a second angular threshold different from the first angular threshold, and
an output shaft to which the tool is attached, wherein the mechanical vector quantity lies in a plane perpendicular to an axial direction of the output shaft.--
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 16-18, 21-22, 25-27, 30-33, 35-38, and 40-42 are allowed.
The following is an examiner’s statement of reasons for allowance: an independent Claims 16, 30, 41, 42 are free of the prior art because the prior art does not teach or suggest a power tool (a circular saw, see Applicant’s spec) having a sensor device for detecting a kickback event  by a mechanical vector quantity (forces) of two different vectors (directions) or ranges on an output shaft on which a saw blade is attached, and wherein the mechanical vector quantity lies in a plane perpendicular to an axial direction of the output shaft, with other limitations, as set forth in claims 16, 30, 41-42.
See the closest art, Mehta (US 9586336, see the discussion in the Final office action) shows most limitations of the claimed invention, but Mehta fails to discuss a controller with a single sensor device 86 (“a sensor device”) for detecting a kickback event  by a mechanical vector quantity (forces), wherein the mechanical vector quantity lies in a plane perpendicular to an axial direction of a output shaft on which a saw blade is attached, wherein first and second recognition functions respectively comprise comparations of directions (first and second angular ranges) of the mechanical vector quantity on the output shaft and wherein the first and second angular ranges are different as claimed in claims 16 and 30 or comparations of directions (first and second angular velocities) of the mechanical vector quantity on two different thresholds as claimed in claims 40-41.
None of the references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 16, 30, 41-42.
The restriction requirement of the linked inventions of claim 16, as set forth in the office action mailed on 07/06/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 22, 25, 31-32 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claims see the previous office action mailed on 07/06/2021.   Accordingly, claims 22, 25, 31-32 are also allowed because they are considered to contain allowable subject matter due to their dependency on claim 16.
Claims 17-18, 21-22, 25-27, 31-33, 35-38, and 40 are considered to contain allowable subject matter due to their dependency on claim 16.
Thus, Claims 16-18, 21-22, 25-27, 30-33, 35-38, and 40-42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        7/14/2022